DECISION
This matter is before the court on the written agreement of the parties, filed December 9, 2010. The agreement concerns reductions in real market value (RMV) and assessed value (AV) for the 2009-10 tax year for certain real property identified as assessor's Account 419353. The parties have agreed that the improvements RMV should be reduced from $400,000 to $210,000, and that the AV should be reduced from $400,000 to $210,000.1
Prior to the court's receipt of the parties' stipulated agreement for the 2009-10 tax year, the court on December 1, 2010, issued an Order dismissing the 2008-09 tax year from Plaintiff's appeal for lack of jurisdiction. The court's Order dismissing the 2008-09 tax year is incorporated by reference into this Decision.
As for the parties' value reduction agreement for the 2009-10 tax year, the court has reviewed that agreement and finds that the agreement comports with applicable law and is otherwise appropriate under the facts of the case. Accordingly, the court finds that the RMV and AV of the subject property, for tax year 2009-10, should be reduced from $400,000 to $210,000. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that Plaintiff's appeal of the 2008-09 tax year values is dismissed for lack of jurisdiction; and
IT IS FURTHER DECIDED that the real market value and assessed value for the 2009-10 tax year are reduced from $400,000 to $210,000.
Dated this ___ day of December 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Dan Robinsonon December 30, 2010. The Court filed and entered this documenton December 30, 2010.
1 Under ORS 308.146(2) (2009), AV is a lesser of RMV or maximum assessed value (MAV). Therefore, the AV is reduced because the reduction in the total RMV to $210,000 is below the property's $411,550 MAV determined by the board of property tax appeals. (Ptf's Compl at 3.)